Case 1:19-cv-01853-SAG Document 83-4 Filed 07/23/21 Page 1 of 4




      Exhibit 36
               Case 1:19-cv-01853-SAG Document 83-4 Filed 07/23/21 Page 2 of 4
                                                                                                                             Karen B. Salmon, Ph.D.
  MARYLAND STATE DEPARTMENT OF                                                                                      State Superintendent of Schools
  EDUCATION
 PREPARING WORLD GLASS STUDENTS


200 West Baltimore Street • Baltimore, MD 21201 • 410-767-0100 • 410-333-6442 TTY/TDD • marylandpublicschools.org



March 16, 2018



Robin Davis, Principal
Celebration Christian Academy
6080 Foreland Garth
Columbia, MD 21045

Dear Principal Davis,

       In a letter from the BOOST Advisory Board dated December 19, 2017, schools participating in
the BOOST Scholarship Program were notified that the Maryland State Department of Education
(MSDE) would be conducting a review of student handbooks of all participating BOOST schools. The
review was conducted because MSDE learned of schools that had admissions policies that directly
contradicted the BOOST law, specifically with regard to sexual orientation.

       Your school’s handbook has been reviewed, and it has been determined that the handbook
contains statements that contradict the BOOST law. Your school’s handbook says the following:


                                                    ADMISSIONS POLICY

        STATEMENT OF NONDISCRIMINATION
        Celebration Christian Academy does not discriminate on the basis of race, color, physical
        ability, national or ethnic origin in the administration of its educational policies,
        admissions policies, financial aid program, athletics, or other school-administered
        programs.

        All new students are admitted under aPerformance Plan, which their academic progress
        and their behavior are evaluated during their first quarter of attendance. Celebration
        Christian Academy is not equipped to facilitate special needs students.

        Enrollment in Celebration Christian Academy is aprivilege, not aright. Parents must
        understand that continued enrollment of their children is dependent on their support of
        the academy, its staff, and its policies.

      I
      ltih&ild bIT6tid !hat CCA supports the biblical view of marriage defined as acovenant
       between one man and one woman, and that God immutably bestows gender upon each
      Iperson as male and female to reflect FüiImagiTherefore, faculty,staff and student
       conduct is expected tCalij—
                                 nwith this viewJ
                                                                PAGE 1
                                                                     7
                     tIA rese,ves the fight to make changes to the content in this handbook when deemed necessary




                                                                                                                    BETHEL DEFENDANTS2173.001
          Case 1:19-cv-01853-SAG Document 83-4 Filed 07/23/21 Page 3 of 4
BOOST Scholarship Program
March 16, 2018
Page 2



        Those statements in the student handbook contradict the Assurances that an official from your
school signed on behalf of the school in 2017. The Assurances address the legal requirement that a
school that accepts BOOST scholarships “will not discriminate in student admission on the basis of ….
sexual orientation.”

        The law governing compliance with the BOOST non-discrimination clause states that a
nonpublic school that does not comply “shall reimburse MSDE all scholarship funds received under
the BOOST Program and may not charge the student tuition and fees instead.” Ineligibility for
participating in BOOST is also a legal remedy. Based on that law, the BOOST Advisory Board has
disqualified your school from the BOOST Program for the 2017-2018 school year.

        It is our understanding that for the 2017-2018 school year, your school has 2 BOOST awardees
with a total scholarship value of $7,800. Pursuant to the law, the school may not charge the student
tuition and fees to replace the BOOST scholarship funds that the school would have received if it were
deemed an eligible BOOST school. The BOOST Advisory Board will notify the parents of the student
that the law protects them from having to pay tuition and fees to replace the BOOST scholarship funds
that will not be paid to your school. The Board will also explain that the student’s eligibility for a
BOOST scholarship is not impacted by the fact that your school is an “ineligible” school. The BOOST
scholarship is portable.

        The Board wishes to inform you that your school may re-apply for BOOST school eligibility
for the 2018-2019 school year. At that time, the Board may require a comprehensive review of the
handbook and admission documents, as well as supplemental information on admission and denials of
admission of students and other relevant information.

        Finally, the Board wishes to point out that there are nonpublic schools in Maryland that
disqualified themselves to be BOOST schools because, in light of their religious or moral beliefs, they
could not sign the non-discrimination Assurance. That was the honorable decision, one that respected
the use of public dollars to fund nonpublic education, one that respected the law. It is the expectation
of the BOOST Advisory Board that all BOOST schools will follow that course of action, and do so
before enrolling students with BOOST awards.

       If you have questions about this matter, please contact Monica Kearns, Assistant State
Superintendent, at (410) 767-8863 or monica.kearns@maryland.gov.

                                             Sincerely,




                                             Matthew Gallagher
                                             Chair, BOOST Advisory Board




                                                                             BETHEL DEFENDANTS2173.002
          Case 1:19-cv-01853-SAG Document 83-4 Filed 07/23/21 Page 4 of 4
BOOST Scholarship Program
March 16, 2018
Page 3


cc:   BOOST Advisory Board
      State Board Members
      Karen B. Salmon, Ph.D.
      Kristy Michel
      Monica Kearns
      Parents of BOOST Students Enrolled in the School
      William Reinhard
      Gayle Secrist
      Elizabeth M. Kameen




                                                            BETHEL DEFENDANTS2173.003
